In an action, inter alia, to foreclose a mortgage, the defendants third-party plaintiffs Stanley Ward and Judith Ward appeal from an order of the Supreme Court, Nassau County (Schmidt, J.), dated December 16, 1997, which, among other things, denied that branch of their motion which was for summary judgment on the issue of liability on their third-party complaint insofar as asserted against the third-party defen*684dant Allan Stam, and upon searching the record, awarded summary judgment to the third-party defendant Allan Stam dismissing the third-party complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court’s conclusion that the third-party plaintiffs’ claims are barred by the discharge in bankruptcy obtained by the third-party defendant Allan Stam (see, Vleming v Chrysler Corp., 90 AD2d 773). Therefore, the court correctly dismissed the third-party complaint insofar as asserted against the third-party defendant Allan Stam. S. Miller, J. P., Ritter, Altman and Luciano, JJ., concur.